Citation Nr: 0706360	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated at 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of left knee fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that an increased evaluation of 20 percent 
for the service connected low back strain was granted by the 
RO in a February 2001 rating decision, effective in September 
1999, which is the month in which the veteran's claim for 
increase was received. However, this increased rating does 
not constitute a full grant of all benefits possible for the 
veteran's low back strain, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for low back strain is still pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified in January 2003 before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disorder does not more 
closely resemble a severe intervertebral disc disease with 
recurring attacks and intermittent relief; nor does it more 
closely resemble a severe lumbosacral strain with a listing 
of the whole spine to the opposite side, positive Goldthwait' 
s sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, nor does it 
resemble some of the above with abnormal mobility on forced 
motion.  

2.  The veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.

3.  Evidence is not of record showing that the thoracolumbar 
spine motion is restricted on forward flexion to 30 degrees 
or less; nor is there evidence of favorable ankylosis of the 
entire thoracolumbar spine.

4.  The pain in the left leg, secondary to radiculopathy of 
the left lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

5.  The veteran's service-connected residuals of left knee 
fracture is manifested by no more than slight recurrent 
lateral instability.

6.  There is no evidence of arthritis of the left knee shown 
on X-ray.  

7.  The veteran's most recent range of motion of the left 
knee is shown to be 0 to 100 degrees.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back strain with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

2.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of the left 
lower extremity from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2006).

3.  The criteria for a rating in excess of 10 percent for 
recurrent lateral instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in September 1999.  After denying the 
claim in August 2000, the VA provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating in the September 2003 letter from the 
Appeals Management Center (AMC), which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in her possession 
relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of April 2004 provides a recent assessment of the 
veteran's condition based on examination of the veteran.  
Although the matter was remanded in July 2003 in part to 
allow for the obtaining of additional medical evidence the 
veteran failed to appear for more recent VA examinations and 
X-rays in 2005, with no reason given for such failures to 
appear after he received written notice from the VA in its 
remand regarding the provisions of 38 C.F.R. § 3.655.  The 
duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran [appellant] wishes 
help, he cannot passively wait for it in those circumstances 
where his own actions are essential in obtaining the putative 
evidence.  See Wood, supra; Hayes v. Brown, 5 Vet. App. 60, 
68 (1993).  In this instance, it seems that the appellant 
failed to cooperate with the VA, to the detriment of his 
claim.  Moreover the AMC in its January 2006 supplemental 
statement of the claim advised the veteran that his claims 
could be denied outright pursuant to 38 C.F.R. § 3.655 for 
his failure to appear for scheduled VA examinations, but 
proceeded to adjudicate the claims based on the available 
evidence.  In light of the fact that additional evidence was 
not obtained that might have shown a worsening of symptoms, 
and in light of a partial grant in this matter, the veteran 
is not prejudiced by the lack of a more recent examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  In a March 2006 letter, the veteran was 
provided with notice of the type of evidence necessary to 
establish the degree of disability and earlier effective 
dates for this matter.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Increased Rating General Principles and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2006), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this matter, the veteran was granted service connection 
for his back and left knee disorders in a March 1993 rating 
decision that awarded initial ratings of 0 percent for the 
low back and 10 percent for the left knee disorders.  He 
filed his claim for an increased rating in September 1999.  
These ratings were confirmed and continued in the August 2000 
rating on appeal.  While the appeal was pending, the RO 
increased the low back strain to 20 percent as of the date of 
the increased rating claim, and continued the 10 percent 
rating for the left knee disorder.  

Among the pertinent evidence in this matter was an X-ray 
taken in October 1992 in conjunction with a VA examination of 
the same month, which showed no evidence of degenerative 
joint disease of the  left knee, but did show a 1 centimeter 
circular density projecting over the left patellofemoral 
joint on the lateral view, not seen on the AP view probably 
subcutaneous, although an intra-articular body could not be 
excluded.  There is no X-ray evidence of record that suggests 
the presence of arthritis in the left knee.  

A June 2000 record from a general medical clinic noted the 
veteran to have a history of arthroscopic left knee surgery 
in 1991 with knee pain rated at 7/10 and low back pain rated 
at 6/10.  Another June 2000 treatment record revealed the 
veteran to have a service connected left knee injury that 
continued to be painful and complaints of low back pain that 
radiated down both legs.  A more thorough examination done in 
June 2000 noted the veteran's history of low back pain and 
left knee problems dating back to service.  The low back pain 
was intermittent and extending from the back to the posterior 
thigh to the knee.  There was no foot numbness or bowel or 
bladder incontinence.  Physical examination revealed a range 
of motion of the back that was 80 percent of normal with 
focal tenderness of the lower lumbar paraspinal area.  
Strength testing of the lower extremities was intact.  There 
was no sensorineural deficit.  His left knee revealed no 
effusion, range of motion of 120 degrees flexion and full 
extension.  There was medial joint line tenderness.  There 
was no crepitus or laxity noted.  The impression was chronic 
low back pain and bilateral knee arthralgias with a past 
history of torn cartilage.  An magnetic resonance imaging 
(MRI) in 1996 was said to be normal.  He was referred to 
physical therapy for back strengthening program.  

The veteran received physical therapy for his back between 
July and August 2000.  On his initial visit in July 2000 he 
was noted to have intermittent pain extending from the center 
of his back to his bilateral posterior thighs and knees 
during the winter.  In the summer the pain occurred 
occasionally and was dull.  His pain ranged from 0 with rest 
and activity but went up to 5 in the winter.  The low back 
pain was relieved by standing and weight bearing on his right 
lower extremity.  He denied trying heat or ice packs.  He 
denied pain on coughing or sneezing or bladder or bowel 
incontinence.  He took Ibuprofen as needed.  His low back 
pain did not prevent him from sleeping.  His pain was weather 
dependent, with no symptoms in the summer, but pain in the 
winter.  He eased his pain during the winter by stretching.  
Weight gain and repetitive flexing caused pain.  He stood 2 
to 3 hours before the onset of symptoms.  He denied 
functional limitations or limits on activities of daily 
living or with walking.  He could jog without problems.  X-
rays showed normal knees and spine.  His physical therapy 
goals were to feel better and get back in shape and 
strengthen his knees.  His lumbar spine range of motion was 
100 percent flexion and 80 percent of normal extension but 
with pain when overpressed.  His right and left lateral 
flexion were both 80 percent of normal, as was his left and 
right rotation.  His reflexes were 1+ at the knee and ankle 
jerk.  On straight leg raising he had hamstring tightness at 
70 degrees bilaterally.  He was viewed as having non-severe, 
non-irritable and non-limiting back pain.  

In August 2000 the veteran was noted to have had X-rays from 
June 2000 which were normal.  He had gone to physical therapy 
for back education and his knee strengthening exercises.  He 
said he benefited quite a bit from this and still did his 
exercises.  His back pain had decreased quite a bit but 
intermittently he gets sharp pain.  His last episode one week 
ago that lasted a few minutes.  X-ray of his spine and left 
knee were normal.  The impression was low back strain and 
bilateral knee strain.  He was advised to continue his 
physical therapy and referred to pool therapy.  

The report of an August 2001 mental health treatment note 
revealed complaints of low back pain and bilateral knee pain, 
with the knee pain described as longstanding and the back 
pain as occasional.  Musculoskeletal examination revealed no 
change in the baseline movement or pain.  His extremities had 
strength of 5+/5 and full range of motion. 

In January 2003 the veteran testified at his Travel Board 
hearing that he had lost 3 jobs due to his knee and back 
problems.  He had worked as a truck driver.  He said he 
received physical therapy for his back in 2000 and was 
treated by a general practitioner.  He indicated he cannot 
take Ibuprofen due to stomach symptoms.  He said his back 
causes problems getting out of bed sometimes and problems 
standing and bending.  He indicated that he has problems 
getting in and out of his tractor trailer and that he gets 
back pain that makes his knees buckle.  He described the 
sensation as feeling as though he was hit in the back.  He 
could walk 1/2 block or more daily.  He got burning pain or 
tingling feelings down his backside into his leg and down to 
his ankle.  He indicated that it only went down the left 
extremity.  Regarding his knee, he testified that he does not 
use a brace but expressed that he would like one.  He said 
his knee makes a popping sound when he walks.  Long periods 
of standing bothered his knee sometimes.  His knee gave way 
and sometimes would get swollen and painful after he sat in 
his tractor trailer too long.  He testified that he used a 
back brace mainly because he was required to for work, but 
indicated that it was not much help.  

In April 2003, the veteran was seen for symptoms of the knee 
sleeve or brace related to his complaints of chronic left 
knee pain for cartilage repair.  He complained of medial 
discomfort and instability.  An April 2003 follow up of 
chronic medical conditions revealed complaints of pain at the 
left knee.  He had pain related to trauma moving furniture 
and fell to the ground.  He was requesting pain medication 
and had an intolerance to Motrin due to stomach pain.  He was 
assessed with tendonitis of the left knee.  Another April 
2003 record revealed complaints of recurrence of left knee 
pains.  He stated it has hurt all week and on this day the 
left knee gave way and slipped.  He stated he was in severe 
pain.  Ibuprofen was not helping and hurt his stomach.  In 
April 2003 he was issued a Don Joy knee brace sleeve for his 
left knee related to post knee surgery for cartilage repair.  
He complained of discomfort and instability.  He was 
diagnosed with patellar tendonitis.  

In January 2004 the veteran was seen having stated that he 
had bumped his left knee on a fire hydrant at his home 2 days 
ago.  An ice pack was applied to the affected area according 
to the veteran right after the incident.  He now complained 
of pain on the knee, calf, but no swelling or redness was 
noted.  He stated pain was felt upon waking up and he took 
Vicodin to relieve the pain.  Another January 2004 record 
revealed that the veteran bumped his left outer knee on a 
fire hydrant at home.  His extremities had no edema, normal 
pulses and normal sensation, no lesions, no varicosities.  He 
was recommended to have an ace wrap of the left knee and anti 
inflammatories.  

In April 2004 the veteran underwent a VA examination of the 
lumbar spine and left knee.  Examination of the left knee 
revealed the veteran reported that his left knee was injured 
when he was in service as a mechanic when a 200 pound CSD was 
dropped on him.  He had arthroscopic surgery in service to 
the left knee and it has hurt since that time.  His left knee 
pain was slowly worsening.  He lost 3 jobs recently due to 
his knee and his knee gives way at times.  It did not lock 
per se.  It seemed to give way with activity.  He took 3 
Vicodin per day and sometimes took stronger medications.  He 
had been unemployed for one year.  He used to be a truck 
driver, but could not operate the clutch anymore with his 
left leg.  He was also unable to pass physicals because of 
his Vicodin dosage.  He could walk a half mile slowly.  He 
had difficulty squatting and could not walk around Lake 
Merrit like he used to do.  He estimated his knee locks 3 
times a day.  His knee was weak at times.  Most of the 
problem with his knee was pain.  

Regarding the low back, the veteran reported that he has had 
pain in his low back since 1991.  He hurt it bending while 
working on aircraft and developed pain.  He saw doctors in 
the service in 1990 and was given ultrasound and Vicodin.  
Now he had pain in the low back which radiated to the left 
buttock and not below the left hamstring.  The pain was 
frequent.  He had 7/10 intensity pain when he gets out of bed 
with regard to his low back.  After driving for 4 hours, he 
would have to pull over due to back pain.  He had good and 
bad days.  On good days he had no pain, but pain could be 
worsened by lifting weights or sitting for long periods of 
time.  On bad days, he had pain almost the entire day, often 
7/10 in intensity.  He reported that he can lift 2 grocery 
bags but can't lift heavy weights.  He used to bench 300 
pounds.  He did not do any gym activities at all now.  He 
still went to work when he had pain.  When he had pain he 
would get help unloading trucks.  He now worked with a 
relative.  He reported that 2 days last week he was in bed 
for much of the day with pain.  He worked through pain.  He 
was not incapacitated at this time as far as the VA examiner 
could tell from his medical history, as it appears he was 
working through the pain.  He reported that when he gets pain 
he would take medications and would work through it.  He had 
slowed down in his activities and did not perform heavy 
lifting at his new work.  He had been unable to do his usual 
and customary work for over 1 year now due to pain in the 
knee and his low back.  

Physical examination revealed the veteran was a very pleasant 
and cooperative in no apparent distress.  He was ambulating 
with mild antalgic gait.  Examination of the back revealed 
mild paravertebral spasm in the left low back.  He was 
slightly tender in the left L5-S1 paravertebral region.  
Range of motion of the spine revealed 75 degrees flexion, 20 
degrees backwards extension, 25 degrees of right and left 
lateral flexion and 30 degrees of right and left rotation.  
He was unable to heel-toe walk.  Straight leg raising was 
negative bilaterally but did provoke a sensation of pain in 
the knee which appeared mechanical.  Examination of reflexes 
revealed that his knee jerks were 1+ bilaterally, right ankle 
jerk was +2 and left ankle jerk was +1.  

Examination of the left knee revealed a 6 centimeter 
elliptical scar over the left medial upper knee.  The left 
knee measured 45.5 centimeters and the right knee was 46 
centimeters.  There was no obvious enlargement of the left 
knee.  His right calf was 45.5 centimeters and left calf was 
44 centimeters.  There was 1.5 centimeters atrophy of the 
left calf.  Range of motion of the knee 0 degrees full 
extension to 100 degrees flexion, lacking 40 degrees from 
full.  There was no obvious laxity of the knee noted.  
Sensation was intact to the light touch.  He was assessed 
with lumbar strain and left knee strain post operative 
repair.  The claims file was not available for review.  

The examiner opined that the veteran likely has symptomatic 
lumbar disc disease at the L5-S1 level and L4-L5 level.  
There was intervertebral disc syndrome.  There was a somewhat 
decreased ankle jerk at the left side but no evidence on 
examination of active radiculopathy.  With regard to 
incapacity, the veteran had been disabled for the last year 
with regard to his usual job as a truck driver.  However, he 
did not have a history of complete incapacitation or 
disability from performing sedentary work.  He had 2-3 days a 
week where he would have pain which slows him down from 
activity but does not stop him from performing sedentary 
work.  With regards to limitation of motion, the left knee 
had moderate limitation of motion and the low back had mild 
limitation of motion.  With regards to the assessment of 
functional loss, the veteran would have approximate Deluca, 
supra, factors with 20 percent for the knee and 15 percent 
for the low back.  

A January 2005 addendum to the April 2004 VA examination 
revealed that the examiner opined that X-rays were needed for 
sacroiliac joints and review of pertinent X-rays after that 
to evaluate the case further.  However addendum notes from 
February 2002 revealed that the veteran repeatedly did not 
respond to messages left by the examiner as to the need for 
X-rays.  

In April 2005 the veteran was seen for complaints of left 
knee and low back pain.  He had chronic pain at these sites.  
He had a history of left knee arthroscopy.  Objective 
findings revealed no joint swelling at the left knee.  He had 
somewhat restricted range of motion.  He walked with his 
cane.  He was prescribed some Vicodin.  A September 2005 
follow up revealed complaints of degenerative arthritis of 
the knees.  He had reported that his low back and knees were 
painful with his exercises.  Physical examination revealed no 
gross abnormalities of musculoskeletal system.  His gait was 
normal.  Review of his extremities revealed no edema, normal 
pulses and sensation.  He was assessed with arthralgias, not 
otherwise specified.  

In November 2005 the veteran failed to appear for a VA 
examination for his low back strain and left knee condition.  
There was no reason given for this failure to appear.



A.  Law and analysis for Back

During the pendency of this appeal, multiple revisions were 
made to the VA Schedule for Rating Disabilities (Rating 
Schedule) for intervertebral disc syndrome.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations, currently rated as 20 percent disabling fail 
to more closely resemble the criteria for a 40 percent rating 
on the applicable criteria.  There is no evidence that the 
veteran has more than a moderate loss of motion of the lumbar 
spine, as set forth in the evidence, to include the most 
recent VA examination findings of April 2004, which actually 
described the veteran's loss of motion as "mild" with the 
motion described above to correspond with this description.  

Although he was found in this examination to have lumbar disc 
disease in this examination, the findings from this 
examination, as well as the rest of the pertinent medical 
evidence failed to show that his symptoms more closely 
resembled a severe intervertebral disc disease with recurring 
attacks and intermittent relief.  Nor does the evidence 
suggest that his lumbar spine symptoms more closely resemble 
a severe lumbosacral strain with a listing of the whole spine 
to the opposite side, positive Goldthwait' s sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The findings from the 
April 2004 VA examination and the VA records reflect 
complaints of only a moderate lumbar spine disorder with some 
objective evidence of mild paravertebral spasm and some 
tenderness, but no evidence of deformity or active 
radiculopathy, although there was some mild ankle jerk 
decreased on the left. 

Thus the preponderance of the evidence is against a rating in 
excess of 20 percent disabling under the pre September 2002 
criteria.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 20 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In this case, there is no 
evidence of incapacitating episodes from four weeks but less 
than six weeks during the past 12 months which would warrant 
a 40 percent rating.  There is not even evidence that he has 
had the requisite two to four weeks of incapacitating 
episodes to warrant his current 20 percent rating under this 
criteria.  His VA examination of April 2004 revealed him not 
to be incapacitated and his hearing testimony of January 2003 
did not give any indicators of incapacitating episodes.  

Thus the preponderance of the evidence is against a rating in 
excess of 20 percent disabling under this criteria governing 
orthopedic manifestations.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

Upon review of the evidence, the Board finds that the 
neurological manifestations affected the left and right legs 
back in 2000 prior to his completing physical therapy, but 
now only are affecting the left leg since the physical 
therapy was completed in 2000.  These neurological 
manifestations consist primarily of pain radiating down the 
left leg, but are also shown in the April 2004 VA examination 
to include a minor increase in the left ankle jerk reflex 
which was 1+ compared to the right which was 2+.  These 
manifestations, described in detail above resemble no more 
than a mild incomplete paralysis and warrant no more than a 
10 percent evaluation for the left leg only.  In view of 
this, the Board finds that a separate evaluation of 10 
percent disabling is warranted for the left lower extremity 
as of September 23, 2002.  

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 20 percent for lumbar spine degenerative 
disc disease with a separate 10 percent rating assigned for 
radiculopathy affecting the left leg is warranted under the 
General Rating formula in effect September 26, 2003.  There 
is no evidence of record suggesting that his lumbar spine 
motion is restricted on forward flexion of the thoracolumbar 
spine to 30 degrees or less; nor is there any evidence of 
favorable ankylosis of the entire thoracolumbar spine which 
would meet the criteria for 40 percent disabling.  Actually, 
his thoracolumbar range of motion total of 205 degrees on the 
April 2004 examination falls in the criteria for a 10 percent 
rating under the General Rating formula.  

B.  Law and analysis for Knee

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5010 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  However, in 
this case, this provision is not applicable, as the foregoing 
evidence has shown no X-ray evidence of arthritis in his left 
knee.  As pointed out previously, the veteran declined to 
cooperate with the most recent VA examiner's attempts to have 
X-rays taken after the April 2004 examination and he failed 
to report to a VA examination scheduled for November 2005.  
Thus, although the veteran complained of arthritis in 
September 2005, there is no objective evidence to support 
this contentions, and it is noteworthy that the September 
2005 record diagnosed arthralgias rather than arthritis.  

Generally the only complaints noted regarding the left knee 
were of pain and crepitus, with some subjective complaints of 
instability which are not borne out by objective examination.  

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Although the veteran is not shown to have arthritis, which 
precludes separate ratings for loss of motion in addition to 
instability, the Board must still consider whether he may 
entitled to a higher evaluation than the 20 percent currently 
in effect based on limitation of motion.  

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2006).

A review of the evidence reflects that the veteran's left 
knee disability is no more than 10 percent disabling under 
Diagnostic Code 5257.  The evidence reflects that his knee 
disorder consists of crepitus (popping sound), with some left 
knee pain and infrequent incidents of instability, with 
particular incidents of re-injury in April 2003 and January 
2004 that flared up these symptoms temporarily.  He also was 
noted to use a Don Joy brace in April 2003 shortly after his 
re-injury from moving furniture, but was not noted to have 
one on the VA examination of April 2004.   

There is no evidence particularly on the April 2004 VA 
examination to suggest that at the time of this examination 
he has a disability of the left knee that is manifested by 
moderate instability.  The objective findings from this most 
recent examination revealed that there was no obvious laxity 
of the knee noted and his sensation was intact.  The records 
subsequent to this examination failed to show any evidence to 
the contrary regarding laxity, and he is noted to have failed 
to appear for subsequent VA examinations scheduled.  

Regarding whether a rating greater than 10 percent is 
warranted for loss of motion, the April 2004 VA examination 
revealed a range of motion of 0 to 100 degrees, which are 
noncompensable under Diagnostic Codes 5260 and 5261.  There 
is also no evidence of any other knee disability manifested 
that would warrant consideration of a higher rating under any 
other potentially applicable Diagnostic Codes.  

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent disabling under the criteria governing 
the veteran's left knee disability consisting of instability 
with no objective evidence of arthritis.  

III.  Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the evidence fails to 
show the veteran to be unemployable or to have had frequent 
hospitalizations due to either his back or his left knee.  




ORDER

A rating in excess of 20 percent disabling for a lumbar spine 
disorder is denied.

A separate evaluation of 10 percent, but no more from 
September 23, 2002, for pain in the left leg, radiculopathy 
left lower extremity, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent disabling for a left knee 
disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


